Case 3:18-cv-10500-AET-LHG Document 100-16 Filed 03/08/19 Page 1 of 2 PageID: 2642




                    EXHIBIT P
Case 3:18-cv-10500-AET-LHG Document 100-16 Filed 03/08/19 Page 2 of 2 PageID: 2643
  Daniel S. Silverman, Esq.
  May 30, 2018
  Page 1




                                       Reply to: Woodland Park
                                      Direct Dial: (973) 925-7341
                                         Fax: (973) 247-9199
                                     E-mail: jb@ansellgrimm.com

                                              May 30, 2018
  Via Email: dssilverman@venable.com
  Daniel S. Silverman
  Venable, LLP
  2049 Century Park East, Suite 2100
  Los Angeles, CA 90067

           Re:      Hall v. Welch Foods, Inc., et al. – 1:17-cv-05828-MKB-VMS

  Dear Mr. Silverman:

         Pursuant to the Court’s Order of April 23, 2018, Plaintiff identifies the following additional
  proposed experts or reports:

           1. Professor Thomas Joseph Maronick, DBA, JD – Consumer Survey
           2. Professor Jean-Pierre H. Dube - Damages

           Please do not hesitate to contact me to discuss this matter further.

                                                         Very truly yours,



                                                         Joshua S. Bauchner, Esq.
  JSB/cs                                                 Member of the Firm
  cc:    Kim Richman, Esq.



  088994.000000.52099711
